Citation Nr: 0925633	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  07-00 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1954.  The Veteran also had periods of reserve duty from July 
1954 to July 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which denied the Veteran's claims for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  The Veteran filed a timely Notice of 
Disagreement (NOD) in November 2006 and, subsequently, in 
December 2006, the RO provided a Statement of the Case (SOC).  
In January 2007, the Veteran filed a timely substantive 
appeal to the Board.   

The Veteran did not request a hearing before the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims of service 
connection for bilateral hearing loss and tinnitus has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate these claims and has been 
notified of what evidence he should provide and what evidence 
the VA would obtain; there is no indication that the Veteran 
has evidence pertinent to any of the claims on appeal that he 
has not submitted to the VA.

2.  There is evidence of noise exposure during service and 
the Veteran has indicated experiencing hearing loss and 
tinnitus after service; however, the latter history was 
initially provided decades post-service; there is no medical 
evidence of hearing loss or tinnitus until August 2006 or 
more than 47 years after the Veteran's separation from 
service and the only competent evidence addressing the 
contended causal relationships weighs against the claims. 


CONCLUSIONS OF LAW

1.  Bilateral Hearing loss was not incurred or aggravated 
during active service, nor may sensori-neural hearing loss of 
either ear be presumed to have been incurred therein.  38 
U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008). 

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008), significantly 
changed the law prior to the pendency of these claims.  The 
VA has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA. 

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an April 2006 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claims on appeal; the information and evidence that the VA 
would seek to provide; the information and evidence the 
Veteran was expected to provide; and the information required 
by Dingess.  

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service treatment records.  
It is apparent that there are no reserve treatment records 
and the Veteran has not claimed that any incident during his 
reserve duty caused or worsened his hearing loss or tinnitus.  
In fact, he has noted that he has never sought treatment for 
hearing loss or tinnitus at any time prior to filing his 
current claims.  As such, the Board finds that there is no 
indication of any additional relevant evidence that has not 
been obtained.  

In August 2006, the RO afforded the Veteran a VA audiological 
examination, which was thorough in nature.  The examiner 
concluded that a link between the Veteran's period of service 
and his hearing loss or tinnitus was less likely than not.  
There is no contrary competent opinion of record.  Under 
these circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

II.  Service Connection

a.  Factual Background.  The Veteran essentially contends 
that his hearing loss and tinnitus began during or as the 
result of his active service.  The evidence of record in this 
matter consists of service treatment records, the August 2006 
VA audiological examination, a VA treatment record, and 
statements from the Veteran.

On the Veteran's July 1951 active service enlistment medical 
examination, the examiner noted no abnormalities regarding 
either ear.  A whispered voice hearing test was recorded as 
15/15 or normal in each ear.  There is no notation of 
tinnitus or hearing loss in the Veteran's service treatment 
records.  Upon a June 1954 service discharge medical 
examination, the examiner noted no tinnitus or hearing 
deficit.  A whispered voice hearing test tests was again 
recorded as 15/15, bilaterally.  

In a March 2006 claim for benefits, the Veteran did not 
include an onset date for either hearing loss or tinnitus.  
He also noted that he had not sought treatment for either 
disorder during or after service.  In an accompanying 
statement in support of his claim, the Veteran stated that he 
worked as a teletype operator for two years during service.  
He believed that his hearing was effected adversely by both 
working around noisy teletype equipment and through exposure 
to the firing of M1 rifles in boot camp without protection.  
He recalled that the he first experienced ringing in his ears 
after the firing of the rifles.  He indicated that the 
ringing was now constant.  The Veteran reported that, after 
service, he worked as a machinist from 1955 to 1979, but 
stated that hearing protection was mandatory during that 
time.  He also indicated that his hobbies included working on 
wood projects.  

Upon an August 2006 VA audiological examination report, the 
Veteran complained of constant ringing in his ears and 
hearing loss.  He denied otalgia, vertigo, ear surgery, and 
otorrhea.  He indicated that, over the past 18 months, he had 
noticed a difference between the hearing in his ears and an 
increase in his tinnitus.  He reported having difficulty 
hearing through background noise or in noisy rooms.  The 
Veteran also stated that he had constant tinnitus in both 
ears.

The examiner noted that she had reviewed the Veteran's claim 
files file prior to writing her conclusion.  She reported 
that the Veteran had a history of noise exposure, including 
in-service exposure to M1 fire and teletype machines.  She 
also indicated that the Veteran had occupational exposure to 
noise, having worked as a machinist for 22 years.  After 
examination, the examiner diagnosed moderately severe, high 
frequency, bilateral sensori-neural hearing loss and constant 
bilateral tinnitus.  The examiner recommended an auditory 
brain response test to rule out retrocochlear site of lesion 
in light of the Veteran's recent hearing asymmetry and 
increase in tinnitus.  

The examiner noted that the service treatment records did not 
contain any pure tone hearing tests or complaints of hearing 
loss.  In addition, the Veteran reported his tinnitus started 
in the 1970s, some eleven plus years after his discharge from 
service.  The examiner concluded that the Veteran's hearing 
loss and tinnitus were less likely than not caused by or 
related to service.  

In an October 2006 VA treatment record, the examiner found 
that the Veteran's auditory brain response test results were 
consistent with cochlear site of a lesion.

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

To establish status as a "veteran" based upon a period of 
active duty for training (ACDUTRA), a claimant must establish 
that she was disabled from a disease or injury incurred or 
aggravated in line of duty during that period of ACDUTRA.  38 
C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 
(2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The 
fact that a claimant has established status as a "veteran" 
for purposes of other periods of service (e.g., the veteran's 
period of active duty in the Army) does not obviate the need 
to establish that the claimant is also a "veteran" for 
purposes of the period of ACDUTRA where the claim for 
benefits is premised on that period of ACDUTRA.  Mercado- 
Martinez v. West, 11 Vet. App. 415, 419 (1998).

The term "active military, naval, or air service" includes: 
(1) active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the Veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of a chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for Veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain tropical diseases, such as malaria, are 
presumed to have been incurred in service if manifest to a 
degree of 10 percent or more within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection will be presumed for certain chronic 
diseases, including sensori-neural hearing loss, if manifest 
to a compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claims for service 
connection for bilateral hearing loss and tinnitus.  

The Veteran contends, in essence, that his hearing loss and 
tinnitus began during service or as the result of acoustic 
trauma incurred during his period of active duty.  The Board 
concedes that the Veteran was exposed to excessive noise 
during service.  However, the service treatment records are 
negative for any findings relating to hearing loss or 
tinnitus.  There is no post-service medical evidence of 
either disability until they were diagnosed following an 
August 2006 VA examination, which occurred approximately 47 
years after service.  The Board notes that such a huge gap in 
time between whatever excessive noise the Veteran was exposed 
to during service and the initial diagnoses of hearing loss 
and tinnitus weighs against both claims.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The only competent opinion addressing the etiology of the 
Veteran's hearing loss and tinnitus is contained in the 
report of the August 2006 VA audiological examination.  The 
examiner made her determination after reviewing the Veteran's 
claims file, an interview with the Veteran, and a thorough 
audiological examination.  The clinician specifically noted 
that she had reviewed the normal whispered voice hearing 
tests obtained upon the Veteran's service entrance and 
discharge examinations.  She asked the Veteran regarding the 
sources of noise exposure he experienced during service and 
after discharge.  After reviewing all of the relevant the 
evidence, the examiner's impression was that the Veteran's 
current hearing loss and tinnitus were not likely due to 
prolonged noise exposure during service.  Noting the 
thoroughness of the examinations, the reviews of the claims 
file, and the rationale provided with citation to the 
clinical record, the Board finds that the examiners' opinions 
on both issues to be of substantial probative value.  See 
Prejean v. West, 13 Vet. 444, 448 (2000).  As there is no 
medical evidence or competent opinion of record to refute the 
examiners' opinions, and given the decades that elapsed 
before either disability was diagnosed, the Board must 
conclude that the preponderance of the evidence is against a 
nexus between the Veteran's active service and his hearing 
loss or tinnitus.  

The Board has considered the lay statements submitted in 
support of the Veteran's claims.  A layman is competent to 
report what comes to him through his senses, which would 
include some degree of hearing loss and noise in his ears.  
See, e.g. Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
what comes to the claimant through his senses and matters 
that the witness has actually observed and is within the 
realm of the witness' personal knowledge).  A layman is not 
competent, however, to render a diagnosis, to include a 
hearing loss disability as defined by 38 U.S.C.A. § 3.385, or 
provide an opinion on the etiology of diseases such as 
hearing loss and tinnitus (which would include a nexus 
opinion, i.e., causal link between current disability and an 
incident of service).  

The Board also notes that, in a March 2006 statement, the 
Veteran stated that he first started to experience ringing in 
his ears while on active duty, after exposure to weaponry 
(M1) fire during basic training.  However, the in-service 
treatment records do not include a complaint or diagnosis for 
tinnitus at any point during service.  Moreover, there are 
inconsistencies in the Veteran's statements with respect to 
the onset date for tinnitus.  For example, in addition to his 
allegation that his tinnitus began during service, in the 
August 2006 VA examination record, the Veteran reportedly 
indicated that the tinnitus started in the 1970's, at least 
11 years after service.  See Madden v. Gober, 125 F.3d 1477, 
1480-81 (Fed. Cir. 1997) (stating that the Board may find the 
Veteran's statements not credible when they are contradicted 
by contemporaneous medical histories and complaints).  
Considering the lack of medical evidence of tinnitus (or 
hearing loss) until decades post-service and the 
inconsistency of the Veteran's statements regarding the date 
of the onset of his tinnitus, the Board does not find the 
Veteran's statements to have probative value in this matter.  

Additionally, as noted above, the Veteran is not competent to 
diagnose a hearing loss disability as defined by 38 C.F.R. 
§ 3.385 or provide an opinion on the etiology of his tinnitus 
or hearing loss.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006) (noting that the Board, as part of its 
duties, is to weigh the evidence of record and determine 
credibility). 

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claims for service connection for bilateral hearing loss 
and tinnitus.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


